UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7459


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TERRY LAMONT SPELLER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (4:15-cr-00046-BO-1)


Submitted: August 12, 2021                                  Decided: September 23, 2021


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Lamont Speller, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terry Lamont Speller appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the record

and find no reversible error. Accordingly, we affirm the district court’s order. See United

States v. High, 997 F.3d 181, 186-91 (4th Cir. 2021); United States v. Speller, No. 4:15-cr-

00046-BO-1 (E.D.N.C. Sept. 22, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2